DETAILED ACTION
Summary
This Office action is in response to reply dated February 23, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “the another vehicle” in line 4.  It is presumed to recite “the other vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2011/0098916 A1) in view of Elsheemy (US 2016/0328968 A1) and Xie (US 2019/0206247 A1).
Regarding claim 1, Jang discloses a method for driving assistance based on a HD map used in a vehicle-mounted apparatus of a vehicle (see at least Figure 13 | [0164] note displayed driving assistance “Light will change to red in five seconds (i.e., Red light in 5 seconds). Please slow down” | [0092-0094] note the vehicle’s telematics terminal (200) has memory (213) storing map information and a traffic information collecting control algorithm for inputting traffic information | [0083] note collected traffic information which is stored in the memory (213) | [0106-0107] note in-dash or on-dash), the method comprising: 
acquiring driving characteristics by a location module, the driving 5characteristics comprise a position information of the vehicle and a time information of the vehicle (see at least [0043] note the GPS module may acquire an accurate time together with three-dimensional speed information as well as the location of the latitude, longitude and altitude values from the location information received from the satellites | [0169]); 
acquiring a speed of the vehicle based on the driving characteristics (see at least [0043]); 
acquiring intersection information in front of the position information of the vehicle (see at least [0043] | [0142] | [0139-0146]), the intersection 10information comprising a distance of the vehicle passing through the intersection (see at least [0161-0164] | [0217]) and a traffic light information (see at least [0139-0146]);
determining whether the vehicle can pass through the intersection based on the speed of the vehicle and the intersection information (see at least [0161-0164] | [0139-0146]); and 
prompting and/or controlling the vehicle based on the determined result (see at least Figure 13 | [0164]).  
However, Jang does not specifically disclose acquiring intersection information in front of the position information of the vehicle from the HD map based on the driving characteristics; and wherein the distance of the vehicle passing through the intersection comprises a first distance and a second distance, the first distance is a distance between the vehicle and the intersection based on the position information, and the second distance is a width of the intersection in front of the vehicle. 
It is known to determine whether or not it is safe to proceed through an intersection in different ways.  For example, Elsheemy teaches a system that acquires intersection information in front of the position information of a vehicle from an HD map based on driving characteristics (see at least the abstract of Elsheemy | Figures 1, 3 and 12-15, item 40 of Elsheemy | [0072] of Elsheemy, note the HD map is downloadable to the vehicle | [0129-0130] of Elsheemy, note the tables are searched based upon the vehicle’s driving characteristics, such that upcoming intersections along with their signal timing information can be obtained | [0141-0142] of Elsheemy).  With respect to the other limitation(s), Xie teaches a system wherein the distance of the vehicle passing through the intersection comprises a first distance and a second distance, the first distance is a distance between the vehicle and the intersection based on the position information, and the second distance is a width of the intersection in front of the vehicle (see at least Figure 1, items x and W of Xie | [0029] of Xie | [0031] of Xie | [0065] of Xie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Elsheemy and Xie into Jang.  With respect to Elsheemy, this provides the ability for Jang’s vehicle to locally store all intersection information and not depend on surrounding infrastructure to supply Jang’s vehicle with the necessary information in the event of communication issues (see [0047] and [0069] of Elsheemy).  With respect to “a distance of the vehicle passing through the intersection”, one of ordinary skill in the art recognizes that Jang’s vehicle’s proximity to an intersection can be determined in various ways while providing predictable results (e.g., via time as taught by Jang, or by distance as taught by Elsheemy).  With respect to Xie, this allows Jang in view of Elsheemy’s system to determine whether or not it can safely pass through the clear line of the intersection when the traffic light is located at the stop line of the intersection, thus improving safety. 
Regarding claim 2, Jang in view of Elsheemy and Xie, as addressed above, teach 15wherein the traffic light information comprises a color of the traffic light and a traffic light switching function (see at least [0143-0146] of Jang | Figure 15 of Elsheemy | [0092] of Elsheemy | [0029] of Xie).  
Regarding claim 3, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the step of determining whether the vehicle passing through the intersection based on the speed of the vehicle and the intersection information comprises: 20acquiring a first time information corresponding to the color of the traffic light switching from green to yellow (see at least [0161] of Jang, note t2 is the time required for the light to turn red which includes the remaining green and yellow phase times, see [0143-0144] of Jang, taken in view of the current offset information (630)); acquiring the position information of the vehicle corresponding to the first time information (see at least [0043] of Jang, note the position information is continuously acquired | [0077] of Elsheemy, note GPS data is continuously collected in real-time | [0082] of Elsheemy, note position information is acquired every second | [0141-0142] of Elsheemy); Page 20 of 26acquiring the distance of the vehicle passing through the intersection based on the position information of the vehicle corresponding to the first time information (see at least [0043] of Jang | [0077] of Elsheemy | [0082] of Elsheemy | [0141-0142] of Elsheemy, note the distance is acquired); acquiring a first reference time duration based on the distance of the vehicle passing through the intersection and the speed of the vehicle (see at least [0161] of Jang, note t1); 5acquiring a second reference time duration based on the first time information and the traffic light switching function (see at least [0161] of Jang, note t2); and determining the vehicle passing through the intersection if the first reference time duration is shorter than the second reference time duration (see at least [0162-0163] of Jang, note that when t2>t1 the vehicle can safely pass through the intersection, and when t1<t2 the vehicle cannot safely pass through the intersection).  
Regarding claim 5, Jang in view of Elsheemy and Xie further teach detecting whether an object is in front of the vehicle (see at least [0225-0229] of Jang, note the current vehicle can detect the vehicle ahead from the traffic light or via its own ultrasonic radar system); calculating a relative distance between the vehicle and the object if the object is in front of the vehicle (see at least [0225-0229] of Jang, note the distance between the current vehicle and the vehicle ahead of it is determined); determining whether the object affects the vehicle passing through the Page 21 of 26intersection based on the relative distance and the speed of the vehicle (see at least [0225-0229] of Jang, note the distance between each vehicle, their respective speeds and t3 are taken into account); and generating warning information if the object affects the vehicle to pass through the intersection (see [0225] of Jang | [0229] of Jang).  
Regarding claim 6, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the step of detecting whether an object is in front 5of the vehicle is detected by a radar sensor or a lidar sensor (see at least [0228] of Jang, note the ultrasonic transmission/reception unit takes into account the time differences of the reflected signal).  
Regarding claim 10, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the traffic light switching function is acquired from the HD map (see at least the abstract of Elsheemy | Figures 1, 3 and 12-15, item 40 of Elsheemy | [0072] of Elsheemy, note the HD map is downloadable to the vehicle | [0129-0130] of Elsheemy, note the tables are searched based upon the vehicle’s driving characteristics, such that upcoming intersections along with their signal timing information can be obtained).
Regarding claim 11, Jang discloses a vehicle-mounted apparatus of a vehicle based on a HD map, the vehicle-mounted apparatus comprises a processor and a storage (see at least Figure 13 | [0164] note displayed driving assistance “Light will change to red in five seconds (i.e., Red light in 5 seconds). Please slow down” | [0092-0094] note the vehicle’s telematics terminal (200) has memory (213) storing map information and a traffic information collecting control algorithm for inputting traffic information | [0083] note collected traffic information which is stored in the memory (213) | [0106-0107] note in-dash or on-dash | [0068-0069] | [0076-0078]); the processor executes program codes stored in the storage to implement the following steps: 
20acquiring driving characteristics by a location module, the driving characteristics comprises a position information of the vehicle and a time information of the vehicle (see at least [0043] note the GPS module may acquire an accurate time together with three-dimensional speed information as well as the location of the latitude, longitude and altitude values from the location information received from the satellites | [0169] | [0217]); 
acquiring a speed of the vehicle based on the driving characteristics (see at least [0043]); 
Page 22 of 26acquiring intersection information in front of the position information of the vehicle (see at least [0043] | [0142] | [0139-0146]), the intersection information comprising a distance of the vehicle passing through the intersection (see at least [0161-0164] | [0217]) and a traffic light information (see at least [0139-0146]);
5determining whether the vehicle can pass through the intersection based on the speed of the vehicle and the intersection information (see at least [0161-0164] | [0139-0146] | [0217]); and 
prompting and/or controlling the vehicle based on the determined result (see at least Figure 13 | [0164]).  
However, Jang does not specifically disclose acquiring intersection information in front of the position information of the vehicle from the HD map based on the driving characteristics; and wherein the distance of the vehicle passing through the intersection comprises a first distance and a second distance, the first distance is a distance between the vehicle and the intersection based on the position information, and the second distance is a width of the intersection in front of the vehicle. 
It is known to determine whether or not it is safe to proceed through an intersection in different ways.  For example, Elsheemy teaches a system that acquires intersection information in front of the position information of a vehicle from an HD map based on driving characteristics (see at least the abstract of Elsheemy | Figures 1, 3 and 12-15, item 40 of Elsheemy | [0072] of Elsheemy, note the HD map is downloadable to the vehicle | [0129-0130] of Elsheemy, note the tables are searched based upon the vehicle’s driving characteristics, such that upcoming intersections along with their signal timing information can be obtained | [0141-0142] of Elsheemy).  With respect to the other limitation(s), Xie teaches a system wherein the distance of the vehicle passing through the intersection comprises a first distance and a second distance, the first distance is a distance between the vehicle and the intersection based on the position information, and the second distance is a width of the intersection in front of the vehicle (see at least Figure 1, items x and W of Xie | [0029] of Xie | [0031] of Xie | [0065] of Xie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Elsheemy and Xie into Jang.  With respect to Elsheemy, this provides the ability for Jang’s vehicle to locally store all intersection information and not depend on surrounding infrastructure to supply Jang’s vehicle with the necessary information in the event of communication issues (see [0047] and [0069] of Elsheemy).  With respect to “a distance of the vehicle passing through the intersection”, one of ordinary skill in the art recognizes that Jang’s vehicle’s proximity to an intersection can be determined in various ways while providing predictable results (e.g., via time as taught by Jang, or by distance as taught by Elsheemy).  With respect to Xie, this allows Jang in view of Elsheemy’s system to determine whether or not it can safely pass through the clear line of the intersection when the traffic light is located at the stop line of the intersection, thus improving safety. 
Regarding claim 12, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the traffic light information comprises a color of the traffic light and a traffic light switching 10function (see at least [0143-0146] of Jang | Figure 15 of Elsheemy | [0092] of Elsheemy | [0029] of Xie).  
Regarding claim 13, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the step of determining whether the vehicle can pass through the intersection based on the speed of the vehicle and the intersection information comprises: acquiring a first time information corresponding to the color of the traffic light 15switching from green to yellow (see at least [0161] of Jang, note t2 is the time required for the light to turn red which includes the remaining green and yellow phase times, see [0143-0144] of Jang, taken in view of the current offset information (630)); acquiring the position information of the vehicle corresponding to the first time information (see at least [0043] of Jang, note the position information is continuously acquired | [0077] of Elsheemy, note GPS data is continuously collected in real-time | [0082] of Elsheemy, note position information is acquired every second | [0141-0142] of Elsheemy); acquiring the distance of the vehicle passing through the intersection based on the position information of the vehicle corresponding to the first time information (see at least [0043] of Jang | [0077] of Elsheemy | [0082] of Elsheemy | [0141-0142] of Elsheemy, note the distance is acquired); 20acquiring a first reference time duration based on the distance of the vehicle passing through the intersection and the speed of the vehicle (see at least [0161] of Jang, note t1); acquiring a second reference time duration based on the first time information and the traffic light switching function (see at least [0161] of Jang, note t2); and determining the vehicle passing through the intersection if whether the first Page 23 of 26reference time duration is shorter than the second reference time duration (see at least [0162-0163] of Jang, note that when t2>t1 the vehicle can safely pass through the intersection, and when t1<t2 the vehicle cannot safely pass through the intersection).  
Regarding claim 15, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the steps implemented by the processor further comprises: detecting whether an object is in front of the vehicle (see at least [0225-0229] of Jang, note the current vehicle can detect the vehicle ahead from the traffic light or via its own ultrasonic radar system); 15calculating a relative distance between the vehicle and the object if the object is in front of the vehicle (see at least [0225-0229] of Jang, note the distance between the current vehicle and the vehicle ahead of it is determined); determining whether the object affects the vehicle passing through the intersection based on the relative distance and the speed of the vehicle (see at least [0225-0229] of Jang, note the distance between each vehicle, their respective speeds and t3 are taken into account); and generating warning information if the object affects the vehicle to pass 20through the intersection (see [0225] of Jang | [0229] of Jang).  
Regarding claim 16, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the object is in front of the vehicle is detected by a radar sensor or a lidar sensor (see at least [0228] of Jang, note the ultrasonic transmission/reception unit takes into account the time differences of the reflected signal).  
10 Regarding claim 20, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the traffic light switching function information is acquired by the HD map (see at least the abstract of Elsheemy | Figures 1, 3 and 12-15, item 40 of Elsheemy | [0072] of Elsheemy, note the HD map is downloadable to the vehicle | [0129-0130] of Elsheemy, note the tables are searched based upon the vehicle’s driving characteristics, such that upcoming intersections along with their signal timing information can be obtained).

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2011/0098916 A1) in view of Elsheemy (US 2016/0328968 A1) and Xie (US 2019/0206247 A1) as applied to claims 1, 2, 11 and 12 above, and in further view of Chai (US 10,339,400 B1).
Regarding claim 4, Jang in view of Elsheemy and Xie, as addressed above, teach wherein the step of acquiring intersection information in 10front of the position information of the vehicle from the HD map based on the driving characteristics comprises: calculating a distance between the vehicle and the intersection based on the position information of the vehicle and the acquired intersection information in front of the position information of the vehicle (see at least [0161-0163] of Jang | [0129-0131] of Elsheemy); and 15determining whether the distance between the vehicle and the intersection is less than a predefined distance (see at least [0161-0163] of Jang | [0129-0131] of Elsheemy | [0141-0142] of Elsheemy).
However, Jang in view of Elsheemy and Xie do not specifically teach acquiring the traffic light information by a camera if the distance between the vehicle and the intersection is less than the predefined distance.  
It is known to acquire traffic light information in different ways.  For example, Chai teaches a vehicle with a driver assistance system that acquires traffic light information by a camera if a distance between the vehicle and an intersection is less than a predefined distance (see at least col. 1, lines 15-50, note determining traffic light information | col. 8, lines 9-61 | col. 7, lines 1-11 | col. 11, lines 55-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chai into Jang in view of Elsheemy and Xie.  This provides the ability to confirm Jang in view of Elsheemy and Xie’s traffic light information that is downloadable from a CD-ROM (see [0072] of Elsheemy) in the event the traffic light information, such as phase or timing information, has changed or is old, thus improving accuracy.
Regarding claim 9, Jang in view of Elsheemy, Xie and Chai, as addressed above, teach wherein the traffic light information is acquired by a camera of the vehicle (see at least col. 1, lines 15-50 of Chai, note determining traffic light information | col. 8, lines 9-61 of Chai | col. 7, lines 1-11 of Chai | col. 11, lines 55-67 of Chai).  
Regarding claim 14, Jang in view of Elsheemy, Xie and Chai, as addressed above, teach wherein the step of acquiring intersection information in front of the position information of the vehicle from the HD map based on the driving characteristics comprises: 5calculating a distance between the vehicle and the intersection based on the position information of the vehicle and the acquired intersection information in front of the position information of the vehicle; determining whether the distance between the vehicle and the intersection is less than a predefined distance; and 10acquiring the traffic light information by a camera if the distance between the vehicle and the intersection is less than the predefined distance (see at least [0161-0163] of Jang | [0129-0131] of Elsheemy | [0141-0142] of Elsheemy | col. 1, lines 15-50 of Chai, note determining traffic light information | col. 8, lines 9-61 of Chai | col. 7, lines 1-11 of Chai | col. 11, lines 55-67 of Chai).
Regarding claim 19, Jang in view of Elsheemy, Xie and Chai, as addressed above, teach wherein the traffic light switching function information is acquired by a camera of the vehicle (see at least col. 1, lines 15-50 of Chai, note determining traffic light information | col. 8, lines 9-61 of Chai | col. 7, lines 1-11 of Chai | col. 11, lines 55-67 of Chai).  
 
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2011/0098916 A1) in view of Elsheemy (US 2016/0328968 A1) and Xie (US 2019/0206247 A1) as applied to claims 1 and 11 above, and in further view of Song (US 2020/0231145 A1).
Regarding claim 7, Jang in view of Elsheemy and Xie, as addressed above, teach acquiring a driving direction of the vehicle (see at least [0176] of Jang, note traveling direction | [0077] of Elsheemy, note heading); and generating control information if imminent collision with another vehicle in conjunction10 with the driving direction of the vehicle in the intersection is detected (see at least [0140] of Elsheemy).  
However, Jang in view of Elsheemy do not specifically teach acquiring a driving direction of another vehicle; and generating warning information if the driving direction of the another vehicle is 10intersected with the driving direction of the vehicle in the intersection. 
It is known for driving assistance systems to perform various tasks.  For example, Song teaches a vehicle with driving assistance system that acquires a driving direction of another vehicle; and generates warning information if the driving direction of the another vehicle is 10intersected with a driving direction of the vehicle in an intersection (see at least Figures 28-30, items 9-1000 and 9-1200 | [0403] note the sensor (9-1100) may include at least one of a radar and a lidar sensor | [0406] | [0408] note intersecting travel routes | [0412]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Song into Jang in view of Elsheemy and Xie.  This provides a driving assistance system that can protect the vehicle in the event another vehicle does not safely pass through an intersection, thus improving the overall safety of all surrounding vehicles.
Regarding claim 8, Jang in view of Elsheemy, Xie and Song, as addressed above, teach wherein the step of acquiring a driving direction of other vehicle is acquired by a radar sensor or a lidar sensor of the vehicle (see at least [0140] of Elsheemy, note radar, video, etc. | [0403] of Song, note the sensor (9-1100) may include at least one of a radar and a lidar sensor).  
Regarding claim 17, Jang in view of Elsheemy, Xie and Song, as addressed above, teach wherein the steps implemented by Page 24 of 26the processor further comprises: acquiring a driving direction of another vehicle and a driving direction of the vehicle; and generating warning information if the driving direction of the other vehicle is 5intersected with the driving direction of the vehicle (see at least [0176] of Jang, note traveling direction | [0077] of Elsheemy, note heading | [0140] of Elsheemy | Figures 28-30, items 9-1000 and 9-1200 of Song | [0403] of Song, note the sensor (9-1100) may include at least one of a radar and a lidar sensor | [0406] of Song | [0408] of Song, note intersecting travel routes | [0412] of Song).  
Regarding claim 18, Jang in view of Elsheemy, Xie and Song, as addressed above, teach wherein the positions of the other vehicle are acquired by a radar sensor in the vehicle (see at least [0140] of Elsheemy, note radar, video, etc. | [0403] of Song, note the sensor (9-1100) may include at least one of a radar and a lidar sensor).  

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.   Applicant argues on page 10 “In Jang, the traffic light information with the traffic light number is obtained from the server, does not from a HD map in the telematics terminal 200. The server is apart from the telematics terminal 200, and is disposed besides the vehicle.”
In response, Applicant’s storage (102) stores the HD map (3) (see Figure 1).  In other words, Applicant’s HD map (3) is simply a subset of the storage (102).  Although explicitly taught by Elsheemy, this is no different than what is disclosed by Jang in paragraph [0094] stating “The memory 213 stores map information (map data) for displaying road guidance information on a digital map. Also, the memory 213 stores a traffic information collecting control algorithm for inputting traffic information according to the situation of a road along which the vehicle currently travels (runs), and information for controlling the algorithm.”  Even though the traffic light information is remotely obtained, it is nevertheless stored in Jang’s memory with the map data.  In addition, Elsheemy is used to teach this limitation.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant argues “The location information module 115 acquires the location of the telematics terminal 200 based on the information from the satellites, but not from the HD map in the telematics terminal 200. The satellites are also besides the vehicle.”
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “The location information module 115 acquires the location of the telematics terminal 200 based on the information from the satellites, but not from the HD map in the telematics terminal 200. The satellites are also besides the vehicle.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that claim 1 clearly recites “acquiring driving characteristics by a location module, the driving 5characteristics comprise a position information of the vehicle and a time information of the vehicle”.  Applicant’s arguments are not persuasive.
Applicant argues “Further, the traffic light number only can represent the position of the traffic light on the road, does not the distance of the vehicle passing through the vehicle.  There are different positions of the traffic light on the road, such as at middle of the intersection, in front of the intersection, or at the end of the intersection.  The distance between the vehicle and the traffic light number only can represent the vehicle reach the traffic light, cannot represent the vehicle passed through the intersection.  The aim of Jang is about whether or not he can enter an intersection based on the traffic light information, the width of the intersection does not affect the aim of Jang.  Thus, Jang does not disclose the above features at least of amended claim 1.”
In response, Jang is not used to teach these limitations.  In addition, one of ordinary skill in the art recognizes that in the event Jang’s traffic light is located at the stop line of, or in front of, the intersection, Xie’s teachings would allow Jang in view of Elsheemy’s system to determine whether or not it can safely pass through the clear line of the intersection, thus ensuring safety of all vehicles on the road.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant argues “Elsheemy only discloses maps is loaded in the consumer-grade GPS receiver, GPS-enabled smartphones and the vehicle unit V10, but fails to disclose that the distance of the vehicle passing through the intersection includes a first distance, which is from the vehicle and the intersection, and a second distance of the width of the intersection. In Elsheemy, the intersection is served as a point, and the distance between the vehicle and the intersection does not include the width of the intersection. Thus, Elsheemy does not disclose the above features at least of amended claim 1.”
In response, as outlined above, Xie is used to teach these limitations, not Elsheemy.  Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687